      Case 3:19-cv-02627-X Document 1 Filed 11/05/19               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ANTHONY CAIRNS,                               )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
EL POLLO REGIO, INC. and                      )
28TH ST. LLC,                                 )
                                              )
                       Defendants.            )

                                            COMPLAINT

        COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, EL POLLO REGIO, INC. and 28TH ST. LLC, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

EL POLLO REGIO, INC. and 28TH ST. LLC, failure to remove physical barriers to access and

violations of Title III of the ADA.

                                             PARTIES

        2.     Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.



                                                  1
     Case 3:19-cv-02627-X Document 1 Filed 11/05/19                   Page 2 of 13 PageID 2



       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, EL POLLO REGIO, INC. (hereinafter “EL POLLO REGIO, INC.”) is

a Texas company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, EL POLLO REGIO, INC., may be properly served with process via its

registered agent for service, to wit: Juan J. Bazaldua, Registered Agent, 6615 Berkman Drive –

D, Austin, TX 78758.

       9.      Defendant, 28TH ST. LLC (hereinafter “28TH ST. LLC”), is a Texas limited

liability corporation that transacts business in the State of Texas and within this judicial district.

       10.     Defendant, 28TH ST. LLC, may be properly served with process via its registered

agent for service, to wit: Mitchell Fonberg, Registered Agent, 5452 Glen Lakes Drive, Suite

203, Dallas, TX 75231.




                                                   2
     Case 3:19-cv-02627-X Document 1 Filed 11/05/19                 Page 3 of 13 PageID 3



                                  FACTUAL ALLEGATIONS

       11.     On or about July 11, 2019, Plaintiff was a customer at “Pollo Regio,” a business

located at 1924 E. Beltline Road, Carrollton, TX 75006, referenced herein as “Pollo Regio”.

       12.     Plaintiff lives 7 miles away from the Property.

       13.     Defendant, EL POLLO REGIO, INC., is the lessee or sub-lessee of the real

property and improvements that are the subject of this action.

       14.     Defendant, 28TH ST. LLC, is the owner or co-owner of the real property and

improvements that Pollo Regio is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       15.     Plaintiff’s access to the restaurant located at 1924 E. Beltline Road, Carrollton,

TX    75006, Dallas County Property Appraiser’s parcel number 65114955110130000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants are compelled to remove the physical barriers to access and correct the ADA

violations that exist at Pollo Regio and the Property, including those set forth in this Complaint.

       16.     Plaintiff has visited Pollo Regio and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Pollo Regio and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Pollo Regio and the Property are accessible again. The purpose of the revisit is

to be a regular customer, to determine if and when Pollo Regio and the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.




                                                 3
     Case 3:19-cv-02627-X Document 1 Filed 11/05/19                  Page 4 of 13 PageID 4



       17.     Plaintiff intends on revisiting Pollo Regio and the Property to purchase goods

and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Pollo Regio and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access Pollo Regio and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Pollo Regio and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory


                                                  4
    Case 3:19-cv-02627-X Document 1 Filed 11/05/19                  Page 5 of 13 PageID 5



               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Pollo Regio is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                                 5
    Case 3:19-cv-02627-X Document 1 Filed 11/05/19                 Page 6 of 13 PageID 6



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Pollo Regio must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed Pollo Regio

and the Property in his capacity as a customer of Pollo Regio and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Pollo Regio and the Property that preclude and/or limit his access to Pollo Regio and the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       31.     Plaintiff intends to visit Pollo Regio and the Property again in the very near future

as a customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at Pollo

Regio and the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at Pollo Regio

and the Property that preclude and/or limit his access to Pollo Regio and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this



                                                 6
     Case 3:19-cv-02627-X Document 1 Filed 11/05/19                Page 7 of 13 PageID 7



Complaint.

       32.     Defendants, EL POLLO REGIO, INC. and 28th ST.LLC, have discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

Pollo Regio and the Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, EL POLLO REGIO, INC. and 28th ST. LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendants, EL

POLLO REGIO, INC. and 28th ST. LLC, are compelled to remove all physical barriers that exist

at Pollo Regio and the Property, including those specifically set forth herein, and make Pollo

Regio and the Property accessible to and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Pollo Regio and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Pollo Regio and the Property include,

but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     The access aisle to the accessible parking space is not level due to the presence of

               an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

               ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

               exit and enter their vehicle while parked at the Property.

       (ii)    The accessible ramp improperly protrudes into the access aisle in violation of

               section 406.5 of the 2010 ADAAG Standards. This violation made it dangerous



                                                 7
Case 3:19-cv-02627-X Document 1 Filed 11/05/19                Page 8 of 13 PageID 8



          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

  (iii)   The Property has an accessible ramp leading from the accessible parking space to

          the accessible entrances with a slope exceeding 1:12 in violation of Section 405.2

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to access the units of the Property.

  (iv)    The accessible ramp servicing the accessible parking space lacks finished edges

          or edge protection and/or are otherwise in violation of Section 405.9 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to access the units

          of the Property.

  (v)     The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. There are 30 total parking spaces

          requiring at least 2 accessible parking spaces, but there is only one accessible

          parking space. This violation made it difficult for Plaintiff to locate an accessible

          parking space.

  (vi)    Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route, vehicles routinely pull up all the way to the curb and

           the "nose" of the vehicle extends into the access route causing the exterior access

           route to routinely have clear widths below the minimum thirty-six (36") inch

           requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

           violation made it dangerous and difficult for Plaintiff to access exterior public

           features of the Property.




                                             8
Case 3:19-cv-02627-X Document 1 Filed 11/05/19                    Page 9 of 13 PageID 9



  (vii)    Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route, vehicles routinely pull up all the way to the curb and

           the "nose" of the vehicle extends into the access route as a result, in violation of

           Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

           designed so that parked cars and vans cannot obstruct the required clear width of

           adjacent accessible routes.

  (viii)   The vertical reach to the soda dispensers exceeds the maximum allowable height

           of 48 (forty-eight) inches above the finish floor or ground in violation of Section

           308.3.1 of the ADAAG standards. This violation made it difficult for Plaintiff to

           property utilize public features of the Property.

  (ix)     The Property lacks an accessible route from the public sidewalk to the accessible

           entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to access the units of the Property.

  (x)      Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS

  (i)      The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to locate accessible restroom facilities.

  (ii)     The restroom door requires an opening force in excess of 5lbs (five pounds) in

           violation of Section 309.4 of the 2010 ADAAG standards. This made it difficult

           for Plaintiff and/or any disabled individual to utilize the restroom facilities.




                                              9
   Case 3:19-cv-02627-X Document 1 Filed 11/05/19                  Page 10 of 13 PageID 10



       (iii)   The door hardware of the bathroom entrance has operable parts which require

               tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

               the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

               disabled individual to utilize the restroom facilities.

       (iv)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

               are not insulated or configured to protect against contact in violation of Section

               606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

               any disabled individual to safely utilize the restroom facilities.

       (v)     The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               missing. This made it difficult for Plaintiff and/or any disabled individual to

               safely utilize the restroom facilities.


       (vi)    The hand operated flush control is not located on the open side of the accessible

               toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Pollo Regio and the

Property.

       36.     Plaintiff requires an inspection of Pollo Regio and the Property in order to

determine all of the discriminatory conditions present at Pollo Regio and the Property in

violation of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations


                                                  10
   Case 3:19-cv-02627-X Document 1 Filed 11/05/19                    Page 11 of 13 PageID 11



alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        38.      All of the violations alleged herein are readily achievable to modify to bring

Pollo Regio and the Property into compliance with the ADA.

        39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Pollo Regio and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

        40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Pollo Regio and the Property is readily achievable because

Defendants, EL POLLO REGIO, INC. and 28th ST. LLC, have the financial resources to make

the necessary modifications as the restaurant is a very large fast food chain with 47 locations

listed on its web site.

        41.     Upon information and good faith belief, Pollo Regio and the Property have been

altered since 2010.

        42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, EL POLLO REGIO, INC. and 28th ST. LLC, are required to remove the physical

barriers, dangerous conditions and ADA violations that exist at Pollo Regio and the Property,

including those alleged herein.

        44.     Plaintiff’s requested relief serves the public interest.



                                                  11
   Case 3:19-cv-02627-X Document 1 Filed 11/05/19                Page 12 of 13 PageID 12



       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, EL POLLO REGIO, INC. and 28th ST. LLC.

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, EL POLLO REGIO, INC. and 28th ST. LLC, pursuant to 42 U.S.C.

§§ 12188 and 12205.

       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, EL POLLO

REGIO, INC. and 28th ST. LLC, to modify Pollo Regio and the Property to the extent required

by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, EL POLLO REGIO, INC., in violation of the

              ADA and ADAAG;

       (b)    That the Court find Defendant, 28th ST. LLC, in violation of the ADA and

              ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, EL POLLO

              REGIO, INC. and 28th ST. LLC, from continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, EL POLLO REGIO, INC.

              and 28th ST. LLC, to (i) remove the physical barriers to access and (ii) alter the

              subject Pollo Regio and the Property to make it readily accessible to and useable

              by individuals with disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (f)    That the Court grant such further relief as deemed just and equitable in light of the



                                               12
Case 3:19-cv-02627-X Document 1 Filed 11/05/19     Page 13 of 13 PageID 13



         circumstances.

                                Dated: November 5, 2019.

                                Respectfully submitted,

                                Law Offices of
                                THE SCHAPIRO LAW GROUP, P.L.

                                /s/ Douglas S. Schapiro
                                Douglas S. Schapiro, Esq.
                                Northern District of Texas ID No. 54538FL
                                Attorney-in-Charge of Plaintiff
                                The Schapiro Law Group, P.L.
                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com

                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY CAIRNS




                                  13
